Citation Nr: 1527570	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-12 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In June 2012, the Board denied the Veteran's claim for service connection of obstructive sleep apnea, including as secondary to service-connected PTSD.

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, in February 2013, the Veteran's attorney and VA's Office of General Counsel filed a Joint Motion for Remand.

In a February 2013 Order, the Court granted the Joint Motion, vacating the Board's June 2012 decision to the extent that it denied service connection for obstructive sleep apnea, including as secondary to service-connected PTSD, and remanded that matter to the Board.

In June 2013, the Board remanded the appeal for additional development.  The case returned to the Board in November 2013, and the claim was denied.  The Veteran again appealed to the Court, and in February 2015 the Court issued a Memorandum Decision that vacated the Board's November 2013 decision and remanded the matter for further adjudication.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of payment or reimbursement of unauthorized medical expenses has been raised by the record within a December 2008 congressional contact; however, the record does not reflect whether this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of entitlement to an increased rating for PTSD has also been raised.  See VA examination dated in September 2013 ("The Veteran does report what sounds like worsening PTSD for which he is receiving therapy.").  The Board referred these claims in November 2013; however it does not appear that the referrals were acted upon.  Thus, the Board does not have jurisdiction over these issues and they are again REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The CAVC also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  To be adequate, a medical opinion must do more than state a conclusion; rather, the medical examiner must support his or her conclusion with sufficient rationale and explanation.  Id. at 123 (citing Tucker v. West, 11 Vet. App. 369, 374 (1998)).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).
The Court issued its Memorandum Decision vacating the November 2013 Board decision on two grounds.  First, the Court concluded that the Board relied upon an inadequate August 2013 VA examination that contained insufficient rationale related to the question of aggravation of sleep apnea by the service-connected PTSD.  Second, the Court found that the Board failed to ensure compliance with its June 2013 remand directives, which specified that if the examiner were to find that sleep apnea was not caused by PTSD, then the examiner was to "answer the question whether sleep apnea is aggravated by service-connected PTSD."  The August 2013 examiner concluded that sleep apnea "is due to the Veteran being morbidly obese," and less likely than not due to PTSD, but did not provide any rationale for her conclusion.  Thus, the matter is remanded for further examination.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed obstructive sleep apnea.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that any obstructive sleep apnea is caused by service-connected PTSD or is related to service.  If the examiner finds that obstructive sleep apnea is not caused by service-connected PTSD or related to service, the examiner should specifically answer the question whether obstructive sleep apnea is at least as likely as not aggravated (i.e., worsened) beyond the natural progress by service-connected PTSD.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's sleep apnea found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

A complete rationale should accompany each opinion provided.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




